            Case 19-40764   Doc 51   Filed 06/05/19   Entered 06/05/19 10:10:35   Desc Main Document   Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


IN RE:
Al Rahum Holdings, LLC                                          Case No. 19-40764 btr
2002 Candlewyck Crossing                                        Chapter: 11
Allen, TX 75013
EIN: XX-XXXXXXX
Debtor

        ORDER STRIKING DEFICIENT PROOF OF CLAIM FROM CLAIMS REGISTRY

       ON May 17, 2019, this Court issued a Notice of Intent to Strike Deficient Proof of Claim
From Claims Registry in which the Court directed that, in the absence of the filing of an amended
proof of claim by Jill Nicholas within a period of fourteen (14) days from the Notice, that cures
fundamental deficiencies in Claim No. 6 and that substantially complies with the requirements of 11
U.S.C. §501(a), Fed. R. Bankr. P. 3002(a), and Official Form B410, the above-referenced proof of
claim filed on April 26, 2019 would be stricken without further notice or hearing. The Court finds
that no amended proof of claim has been filed in compliance with the Court's order. Accordingly, the
Court finds that just cause exists for entry of the following order.
       IT IS THEREFORE ORDERED that Claim No. 6 filed by Jill Nicholas on April 26, 2019
is hereby declared NULL and VOID and is hereby STRICKEN from the claims registry of the
above-referenced case for its failure to fulfill the fundamental requirements for a proof of claim
under 11 U.S.C. §501(a), Fed. R. Bankr. P. 3002(a) and/or Official Form B410. The bar date for
claims in this case is July 22, 2019




                                                                   Signed on 06/05/2019

                                                                                                           SD
                                                      HONORABLE BRENDA
                                                      HONORABLE  BRENDA T.
                                                                        T. RHOADES,
                                                                           RHOADES,
                                                      UNITED STATES
                                                      UNITED STATES BANKRUPTCY
                                                                    BANKRUPTCY JUDGE
                                                                                JUDGE
